Page 1 Delaware The First State I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF AMENDMENT OF "E-18 CORP.", CHANGING ITS NAME FROM "E-18 CORP" TO "PROTECTUS MEDICAL DEVICES, INC.", FILED IN THIS OFFICE ON THETWENTY-SIX DAY OF AUGUST, A,D. 2009, AT 1:04 O'CLOCK P,M. A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY RECORDER OF DEEDS. 4379904 8100 /s/ Jeffrey W. Bullock Jeffrey W. Bullock, Secretary of State AUTHENTICATION: 7495443 DATE: 08-26-09 State of Delaware Secretary of State Division of Corporations
